DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 reciting “at least one directing parasitic element, which elements are placed in this order along a longitudinal axis of the antenna” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 reciting “An aircraft, comprising a Yagi-Uda according to claim 1” should read --An aircraft, comprising the Yagi-Uda according to claim 1-- for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “which elements are placed in this order along a longitudinal axis of the antenna” is indefinite, since it’s unclear which of the “radiating element”, “reflecting parasitic element”, and “directing parasitic element” are being referred to. Further, in Fig. 3 of the invention, the elements are in order from a reflecting parasitic element 310, a radiating element 320 and a directing parasitic element 320 on a longitudinal axis Z (and direction Oz). Hence, this clause appears to NOT be commensurate with the invention. As such, scope of “which elements are placed in this order along a longitudinal axis of the antenna” cannot be ascertained. 
Claim 1, last clause reciting “the side” is indefinite for lacking antecedent basis. For purposes of examination, this limitation will be interpreted as --a side--. 
Claim 7 reciting “the side opposite to the ground plane” is indefinite for lacking antecedent basis. For purposes of examination, this limitation will be interpreted as --another side opposite to the ground plane--, thereby discerning from “the side of the ground plane” later recited. 
Claim 7 reciting “wherein the directing parasitic element” should read --wherein the at least one directing parasitic element-- for clarity. 
Rest of the claims are rejected for depending on claim 1. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by “Cavallaro” (US 5008681).
Claim 1: As best understood, Cavallaro discloses a Yagi-Uda antenna comprising: 
a radiating element 30 (Fig. 2 reproduced below), 
a reflecting parasitic element 32, and 
at least one directing parasitic element 34-36, which elements are placed in this order along a longitudinal axis (order/direction shown by arrow) of the antenna (see Fig. 2), 
wherein the radiating element is formed by a conductive (“patch”) plate, placed substantially orthogonal to the longitudinal axis of the antenna and above a ground plane 26 to form a monopole, the plate being provided, on the side of the ground plane, with a feed terminal 20 for applying or receiving an antenna signal (col. 3, ll. 5-21).


    PNG
    media_image1.png
    374
    588
    media_image1.png
    Greyscale


Claim 6: Cavallaro discloses the Yagi-Uda antenna according to claim 1, wherein the reflecting parasitic element 32 (Fig. 3) has, in a direction perpendicular to the ground plane, a dimension A larger than that C of the conductive plate 30 in a same direction (see Figs. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro (cited above) in view of “Baucom” (US 2011/0057848). 
Claim 2: Cavallaro discloses the Yagi-Uda antenna according to claim 1, wherein the conductive plate 30 is of rectangular shape (see Fig. 2).  
Cavallaro fails to expressly teach wherein the conductive plate is equipped, at an end opposite to the ground plane, with a return conductor, the return conductor being electrically connected to the ground plane, so that an assembly comprising the conductive plate and the return conductor forms a folded monopole.
Baucom discloses wherein the conductive plate 130 (Fig. 1) is equipped, at an end opposite to the ground plane 150 [0004], with a return conductor (120, 140), the return conductor being electrically connected to the ground plane, so that an assembly comprising the conductive plate and the return conductor forms a folded monopole.
Baucom teaches in ¶ [0006], “UHF SATCOM antenna device 100 also includes a low angle UHF SATCOM monopole antenna structure that includes a folded monopole antenna element 130 that is coupled to a second UHF SATCOM feed 136, with second UHF SATCOM ground 138 coupled to base plate 120 as shown. The terminal end of folded monopole antenna element 130 is spaced from base plate 120 by dielectric spacer 140 as shown. During operation, satellite communications are switched between high angle UHF SATCOM dipole antenna structure and low angle UHF SATCOM dipole antenna structure as needed based on satellite angle relative to the aircraft.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Cavallaro’s invention such that wherein the conductive plate is equipped, at an end opposite to the ground plane, with a return conductor, the return conductor being electrically connected to the ground plane, so that an assembly comprising the conductive plate and the return conductor forms a folded monopole, in order to obtain SATCOM operation using a low angle UHF monopole structure. 

Claim 10: Cavallero discloses a missile 10 (Fig. 1), comprising a Yagi-Uda antenna according to claim 1, said antenna being mounted on a lower portion of a fuselage (at locations 12, 16) of the missile, the longitudinal axis of the antenna being substantially parallel to a longitudinal axis of the missile. 
Cavallero fails to expressly teach the missile being an aircraft, the ground plane comprising a skin of the fuselage.
Baucom teaches in ¶ [0003], “Aircraft, such as airliners, are often equipped with satellite communication (SATCOM) capabilities that require antenna devices to be mounted to an external surface of the aircraft. The UHF SATCOM frequency bands are defined as 244 to 270 MHz (10.2% bandwidth) downlink frequencies, and 292 to 317 MHz 8% bandwidth) uplink frequencies.”
Baucom further teaches in ¶ [0004], “Conductive metal surface 150 of the aircraft acts as a ground plane for antenna device 100.” (See also, Fig. 1.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Cavallero’s invention to have the Yagi-Uda antenna according to claim 1 is employed in an aircraft in lieu of a missile, such that the ground plane comprising a skin of the fuselage, in order to facilitate SATCOM operation from an aircraft. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cavallaro (cited above) in view of IDS document “Lee” (US 2014/0043197). 
Claim 9: Cavallero fails to expressly teach wherein an operating passband of the antenna covers more than one octave.
Lee teaches in ¶ [0086], “The present invention consists of an ultra-wideband antenna, a director, and an electromagnetic reflective structure 30, 300, 300A optimally placed to work together to provide optimal gain and good return loss. The combinations of the three elements provide excellent gain over a very wide frequency band. … However, it was demonstrated that by placing the electromagnetic reflective structure below and away from the antenna and using the director above the antenna, as shown in this invention disclosure, the electromagnetic reflective structure 30 works over more than an octave frequency band. A further increase in the electromagnetic reflective structure bandwidth can be obtained by using multiple-resonance structures.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Cavallaro’s invention such that wherein an operating passband of the antenna covers more than one octave, thereby using multiple resonance structures to achieve (ultra) wideband operation. 
 


Allowable Subject Matter
Claims 3-5 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sonoda (US 2020/0059009)
Kim (US 2016/0189915)
Britain (US 6307524)
Huang (US 5220335)
Blonder (US 4218686)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845